Citation Nr: 1421023	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-19 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral peripheral neuropathy of the toes.

2.  Entitlement to service connection for bilateral peripheral neuropathy of the toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to June 1985, February 2003 to June 2004, and May 2007 to July 2008.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In November 2013, the Veteran testified during an in person hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Although the RO appears to have reopened the previously denied claim for service connection for bilateral peripheral neuropathy of the toes, the Board must address the question of whether new and material evidence has been received to reopen the claim for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  A February 2009 rating decision denied service connection for bilateral peripheral neuropathy of the toes.  The Veteran did not appeal that decision, and the February 2009 RO decision is final.

2.  The evidence received subsequent to the last final denial of the Veteran's bilateral peripheral neuropathy of the toes is new, and is also material because it raises a reasonable possibility of substantiating that claim.

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has bilateral peripheral neuropathy of the toes that is related to his active service.


CONCLUSIONS OF LAW

1.  The February 2009 rating decision denying service connection for bilateral peripheral neuropathy of the toes is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  Since the February 2009 RO decision, new and material evidence has been received; and the requirements to reopen a claim for service connection for a bilateral peripheral neuropathy of the toes have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for bilateral peripheral neuropathy of the toes have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

A February 2009 rating decision denied service connection for bilateral peripheral neuropathy of the toes.  The RO determined that there was no evidence that the Veteran's bilateral toe numbness was related to service, or that any toe numbness disability was incurred in or caused by service or was diagnosed within a year of discharge. 

The evidence of record at that time of the February 2009 rating decision included the Veteran's service medical records, a January 2009 VA examination, and VA treatment records from June 2008 through November 2008, in which the RO reported that no evidence showed that the Veteran's bilateral peripheral neuropathy of the toes was incurred in or caused by active service. 

The Veteran was notified of the RO's denial in February 2009.  However, no appeal was received from the Veteran.  Therefore, the February 2009 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis. 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In November 2010, the Veteran submitted correspondence that the RO accepted as a petition to reopen the previously denied claim for service connection for bilateral peripheral neuropathy of the toes.  In a December 2010 notice letter, the Veteran was advised that the claim for service connection for bilateral peripheral neuropathy of the toes was previously denied and that he needed to submit new and material evidence to reopen his claim. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2013).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, evidence added to the claims file since the RO's final February 2009 rating decision includes VA medical records noting that the Veteran has reported bilateral toe numbness and service medical records that noted the Veteran reported on numerous occasions, numbness affecting his feet.  The medical evidence showing that the Veteran had reported bilateral toe numbness is new, and relates to an unproven element of the previously denied February 2009 decision. 

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim is reopened.  To that extent only, the appeal is allowed.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

On a May 2004 post-deployment assessment, the Veteran reported that he had numbness or tingling in hands or feet during his deployment and at the time of the assessment.

An April 2008 post-deployment assessment, the Veteran reported that he had numbness or tingling in the hands or feet during deployment and at the time of the assessment.

A May 2008 report of medical assessment shows that the Veteran indicated that he had numbness in fingers and toes during service.

A June 2008 VA treatment record shows that the Veteran reported that his toes were numb since an extended march at Fort Bragg.

An August 2008 post-deployment heath re-assessment shows that the Veteran reported that he had numbness or tingling in his hands or feet.

A September 2008 VA treatment record shows that the Veteran reported numbness and tingling of his great big toe bilaterally.  

At a January 2009 VA examination, the Veteran reported that he had bilateral toe numbness after an extended march at Fort Bragg but was not currently having symptoms.  The VA examiner reported that the Veteran's feet did not exhibit any musculoskeletal defects concerning range of motion.  The Veteran's gait was normal.  The examiner opined that the Veteran showed no subjective or objective evidence of numbness in his toes.

An April 2009 VA treatment note shows that the Veteran reported numbness and tingling in the fingers and toes.  

An October 2009 VA treatment record shows that the Veteran denied having pain or numbness down his legs but reported numbness in his fingers and toes.

An April 2010 VA treatment record shows that the Veteran reported numbness in both feet.

An October 2010 VA treatment record shows that the Veteran reported numbness and tingling in his hands and feet.

An August 2011 VA EMG consultation shows that the Veteran reported a four year history of constant numbness of his toes and feet.  Sensation to pinprick was found to be slightly reduced distally compared proximally in both lower extremities.  Vibratory sensation was absent in the great toes bilaterally.  He was able to feel a monofilament in all locations tested on the dorsal and plantar aspects of the feet.  The Veteran was assessed with right sural sensory neuropathy.  He did have subjective numbness in the toes bilaterally with clinical reduction in pinprick and vibration sensation distally in both lower extremities.  The Veteran left Achilles reflex was also absent.

At a June 2012 VA examination, the examiner diagnosed peripheral neuropathy of the lower extremities, first reported in 2007.  The Veteran was found to have mild symptoms of paresthesia and numbness of the right and left lower extremities.  Sensory examination showed decreased sensation in both left and right toes.  The examiner opined that the Veteran's bilateral toe numbness was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the paresthesia described in service was associated with prolonged marching and was intermittent in nature.  These symptoms were noted to be resolved for about two years and the Veteran's current symptoms of the feet would not be likely related to his prior symptoms since they had resolved for a prolonged period.

The Board observes that the Veteran has been consistent in reporting his symptoms on a yearly basis since separation from service in July 2008.  Moreover, the Veteran reported bilateral toe numbness during active service during multiple in-service medical examinations and self-assessments.  The Veteran has always reported that his toes were numb and has never deviated from those reports.  The Board notes that on one occasion during the January 2009 VA examination, the Veteran reported that his toe numbness had resolved but four months later, he reported that he was currently having symptoms.  Therefore, the Board finds that the Veteran is competent and credible to report his symptoms of toe numbness since separation form service.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Board also finds that the June 2012 VA examiner overlooked the medical evidence of record in the rationale for the opinion that the Veteran's bilateral toe numbness was not caused by or incurred during military service due to a two year absence of symptoms of toe numbness.  A review of the medical evidence of record shows that the Veteran has reported symptoms of bilateral toe numbness in 2008, 2009, 2010, 2011, and 2012.  The record does not support the contention of the VA examiner that the Veteran's toe numbness was resolved for a two year time period.  

Therefore, based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that the Veteran has bilateral peripheral neuropathy of the toes that was incurred in or caused by active service.  The medical evidence clearly shows that the Veteran reported bilateral toe numbness during service and has continually reported those symptoms were present until the most recent medical evidence of record.  Moreover, the Veteran has been diagnosed with a current nerve condition through EMG testing.  Accordingly, service connection is warranted for left and right peripheral neuropathy of the toes.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Because new and material evidence has been received, the claim for service connection for bilateral peripheral neuropathy of the toe is reopened.

Entitlement to service connection for bilateral peripheral neuropathy of the toes is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


